                                Case 1:19-mj-09378-UA Document 12 Filed 09/08/20 Page 1 of 1

                           DI S M I S S A L of C O M P L A I N T or R E M O V A L P R O C E E DI N G S
                                                                                 U nit e d St at e s Di stri ct C o urt
                                                                               S o ut h er n Di stri ct of N e w Y or k




M a g. D kt. N o.               1 9- M J- 9 3 7 8                                                                          D at e   9/ 4/ 2 0
          U S A O N o.          2019 R00480
T h e G o v er n m e nt r es p ectf ully r e q u ests t h e C o u rt t o di s miss wi t h o ut pr ej u dic e t h e

    ✔            C o m plaint                         R e m o v al Pr o c e e di n gs in


U nit e d St at es v.              YVETTE NE G R O N

T h e C o m pl ai nt/ R ule 4 0 A ffi d a vit w as file d o n                            O ct o b er 7, 2 0 1 9

    ✔       U. S. M a rs h als pl e as e wit h dr a w w arr a nt




                                                                                                   A L E X A N D E R LI                        Di git all y si g n e d b y A L E X A N D E R LI
                                                                                                                                               D at e: 2 0 2 0. 0 9. 0 4 1 2: 4 8: 1 7 - 0 4' 0 0'

                                                                                                            A   S SI S T A N TU NI T E D S T A T E S A T T O R N E                   Y
                                                                                                                  ( h a n d writt e n or di git al si g n at ur e)



                                                                                                                  ( pri nt n a m e if si g n at ur e h a n d writt e n)
S O         OR D E R E D:

D       A T E   : 9/   8/ 2 0 2 0


                                                                                                            U   NI T E D   ST    A T ES   M   A GI S T R A T E       JU   D GE




Di stri b uti o n:     C o urt ; U. S. M ars h al s ; Pr etri al S er vi ces ; A U S A                                                                                              2 0 2 0. 0 7. 1 3
